Exhibit 10.3

PURCHASE AND SALE AGREEMENT

THIS PURCHASE AND SALE AGREEMENT (“Agreement”) is made and entered into as of
the 25th day of July, 2006 (the “Effective Date”), by and between STERLING
NETWORK EXCHANGE, LLC, a Delaware limited liability company (“Seller”), and
DIGITAL PHOENIX VAN BUREN, LLC, a Delaware limited liability company
(“Purchaser”).

RECITALS

A. Pursuant to that certain Securities Purchase Agreement (the “SNS Purchase
Agreement”) dated as of the date hereof by and between Purchaser and Digital
Services Phoenix, LLC, a Delaware limited liability company (collectively, the
“SNS Purchaser”), on the one hand, and Sterling Telecom Holdings, LLC, a
Delaware limited liability company (“STH”), George D. Slessman, an individual
(“G. Slessman”), William D. Slessman, an individual (“W. Slessman”) and Anthony
L. Wanger, an individual (“Wanger”, together with STH, G. Slessman and W.
Slessman, collectively, the “SNS Sellers”), on the other hand, Purchaser is
acquiring all of the outstanding equity interests in Sterling Network Services,
LLC, a Delaware limited liability company (“SNS”) from the SNS Sellers.

B. Seller is the owner of the Property (as such term is hereinafter defined).

C. On the condition that the transactions contemplated under the SNS Purchase
Agreement shall close immediately preceding or concurrently with the closing of
the transaction contemplated hereunder (and the parties hereto agree that the
transactions under each of the SNS Purchase Agreement and this Agreement will be
closed by way of and in accordance with the Closing Escrow Agreement (defined
below)), Seller desires to sell the Property to Purchaser, and Purchaser desires
to purchase the Property from Seller, upon and subject to the terms and
conditions of this Agreement.

THEREFORE, in consideration of the terms and conditions contained in this
Agreement and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Seller and Purchaser agree as
follows:

1. PURCHASE AND SALE OF PROPERTY

Subject to the terms and conditions of this Agreement, Seller shall sell and
convey, and Purchaser shall purchase, the following described property (all of
which is hereinafter collectively referred to as the “Property”):

1.1 Land. That certain tract of real estate located in the City of Phoenix,
County of Maricopa, State of Arizona, which real estate is commonly known as 120
E. Van Buren Street, Phoenix, Arizona, and which is legally described on Exhibit
“A” attached hereto, together with all easements, covenants, rights, privileges,
tenements, hereditaments and appurtenances thereunto now or hereafter belonging
or appertaining thereto (collectively, the “Land”).



--------------------------------------------------------------------------------

1.2 Improvements. All of the buildings, structures, fixtures and other
improvements owned by Seller, including, without limitation, that certain
three (3) story data center telecommunications building (the “Building”) and any
and all plumbing, air conditioning, heating, ventilating, mechanical, electrical
and other utility systems, landscaping, roadways, sidewalks, recreational
facilities, security devices, signs and light fixtures, located on the Land
which are owned by Seller (collectively, the “Improvements”) (the Land and
Improvements, collectively, are referred to as the “Real Property”).

1.3 Tangible Personal Property. All fixtures, machinery, maintenance vehicles
and equipment, tools, parts, carpeting, window treatments, and other tangible
personal property of every kind, including, without limitation, office
equipment, furniture and supplies, situated in, on, over and under the Real
Property and owned by Seller, together with all replacements and substitutions
therefor made prior to Closing and owned by Seller (the “Tangible Personal
Property”), including but not limited to those items set forth on Exhibit ”B”
attached hereto.

1.4 Leases and Contracts. All right, title and interest of Seller in and to the
Leases and the Contracts (as such terms are defined below), including, without
limitation, Seller’s rights and obligations, to the extent transferable, under
the Environmental Condition Agreements (hereinafter defined). As used herein,
“Environmental Condition Agreements” shall mean only (a) the Prospective
Purchase Agreement, (b) the Consent Decree, (c) the ADEQ Access Agreement and
(d) the PNI Access Agreement (as such terms are defined in Exhibit “R”, attached
hereto).

1.5 Intangibles. All right, title and interest of Seller, if any, in and to any
transferable warranties or guaranties issued in connection with the Improvements
or the Tangible Personal Property, and any other intangible personal property
owned by Seller and used in connection with the Property or the business
transacted thereon (collectively, the “Intangible Personal Property”) including,
without limitation, to the extent assignable, all land use entitlements,
development rights, leases and licenses, permits, authorizations, names, and
telephone exchange numbers, plans, specifications, claims, causes of action with
respect to matters for which Purchaser assumes liability pursuant to any of the
other agreements to which Purchaser and Seller are parties delivered in
connection with this Agreement (or for which Purchaser may be subject to
liability following the Closing (defined below)), computer software and books
and records.

2. PURCHASE PRICE

The total consideration to be paid by Purchaser to Seller for the Property under
this Agreement shall consist of the Closing Purchase Price (defined below) to be
paid by Purchaser to Seller at the Closing pursuant to the provisions of this
Agreement.

2.1 Closing Purchase Price.

2.1.1 Definitions

2.1.1.1 “Closing Escrow Agent” is defined in the SNS Purchase Agreement.

 



--------------------------------------------------------------------------------

2.1.1.2 “Closing Escrow Agreement is defined in the SNS Purchase Agreement. The
Closing Escrow Agreement shall be executed by Purchaser, Seller, the SNS Sellers
and Closing Escrow Agent concurrently herewith. The form of the Closing Escrow
Agreement is attached hereto as Exhibit “E”.

2.1.1.3 “Closing Purchase Price” means Forty-Nine Million Three Hundred Twelve
Thousand Eight Hundred and NO/100 Dollars ($49,312,800.00).

2.2 Payment. At the Closing, the Purchaser shall (a) deliver or cause to be
delivered to the Closing Escrow Agent, by wire transfer of immediately available
funds, an amount equal to the Closing Purchase Price, subject to such
adjustments (the “Proration Adjustments”) as are required by this Agreement,
including, without limitation, under Section 5.3, below (the “Adjusted Closing
Purchase Price”), (b) shall instruct the Closing Escrow Agent to deliver or
cause to be delivered to Seller by wire transfer of immediately available funds,
an amount equal to the Adjusted Closing Purchase Price less $1,972,512 (the “SNE
Escrow Amount”) and (c) shall instruct the Closing Escrow Agent to deliver or
cause to be delivered to the General Escrow Agent (as defined in the SNS
Purchase Agreement) by wire transfer of immediately available funds, an amount
equal to the SNE Escrow Amount.

2.3 Allocation of the Purchase Price. Seller and Purchaser agree to allocate the
Purchase Price as follows:

 

Asset

  

Allocated Purchase Price

Personal Property    Tax basis – approximately $1,000,000 as of 5/31/06 Land and
Building    Remainder

Seller and Purchaser each agree to report the federal, state and local income
and other tax consequences of the transactions contemplated herein, and shall
not take any position inconsistent with the foregoing upon examination of any
tax return, in any refund claim, in any litigation, investigation or otherwise
unless required to do so by applicable law after notice to and discussions with
the other Party, or with such other Party’s prior consent.

3. [INTENTIONALLY OMITTED]

4. STATUS OF PROPERTY

4.1 [Intentionally Omitted]

4.2 Conveyance of Title. At Closing, Commonwealth Land Title Company (“Title
Company”) shall issue to Purchaser an American Land Title Association owner’s
policy of title insurance (Form 1970 B, amended 10/17/70) covering the Property,
dated and effective as of the Closing Date in the full amount of the Closing
Purchase Price, together with the endorsements requested by Purchaser from the
Title Company on or before Closing (collectively the “Title Policy”) in the form
of the Pro Forma Title Policy (the “Pro Forma Title Policy”) attached hereto as
Exhibit “C”. In order to assure issuance of the Title Policy at the Closing, on
or prior to the Closing, as necessary or as requested by Purchaser, Seller shall
execute and deliver to the Title Company commercially reasonable undertakings,
agreements, affidavits



--------------------------------------------------------------------------------

and/or indemnity agreements as required by Title Company. The Property shall be
conveyed subject to the following matters, which shall be deemed to be
“Permitted Exceptions”:

4.2.1 the rights of Tenants (defined below) under the Leases;

4.2.2 the lien of all nondelinquent ad valorem real estate taxes not yet due and
payable as of the Closing Date, subject to adjustment as herein provided; and

4.2.3 the title exceptions, encumbrances and other title matters affecting the
Property set forth on Schedule B of the Pro Forma Title Policy.

4.3 Environmental. Purchaser acknowledges all of the following with respect to
the environmental condition of the Property:

4.3.1 The Purchaser has received copies of (a) all of the Environmental
Condition Agreements and (b) all of the reports and documents listed on Exhibit
“S” (the “Environmental Documents”).

4.3.2 Seller is a party to each of the Environmental Condition Agreements.

4.3.3 That the Property was previously owned by Phoenix Newspaper, Inc. (“PNI”)
and was previously used as a printing, publishing and distribution facility of
newspapers and other printed materials.

4.3.4 That the Property is located in OU-3 of the Motorola 52d Street National
Priorities List CERCLA Site (the “CERCLA Site”); that PNI has received an EPA
“special notice letter” as a designated “potentially responsible party” (PRP)
for groundwater contamination at the CERCLA Site; that EPA and PNI signed an
Administrative Order on Consent in 2005 requiring PNI to conduct investigations;
and that PNI is in the process of carrying out its investigation under the
Consent Order.

5. CLOSING

5.1 Closing Date. The “Closing” of the transaction contemplated by this
Agreement (that is, the payment of the Closing Purchase Price, the transfer of
title to the Property, and the satisfaction of all conditions precedent set
forth in Section 9 of this Agreement, unless waived by the party to whose
benefit any condition runs) shall occur on July 25, 2006 (the “Scheduled Closing
Date”) or on such other date as Purchaser and Seller shall mutually elect in
writing (the “Closing Date”), at the office of the Closing Escrow Agent, or at
such other place as Seller and Purchaser shall agree in writing.

5.2 Closing Documents.

5.2.1 Seller. On the Closing Date, Seller shall deliver to Closing Escrow Agent
each of the following (duly executed by Seller, if applicable):

5.2.1.1 one (1) original, duly executed and acknowledged special warranty deed
(the “Deed”) in the form of Exhibit “F”, sufficient to transfer and convey to
Purchaser fee simple title to the Real Property as required by this Agreement
(subject only to the Permitted Exceptions), and otherwise in form acceptable to
the Title Company for purposes of issuing the Title Policy;



--------------------------------------------------------------------------------

5.2.1.2 four (4) original, duly executed counterparts of a bill of sale (the
“Bill of Sale”) in the form of Exhibit “G” attached hereto;

5.2.1.3 four (4) original duly executed counterparts of an Assignment of the
Leases, Approved Contracts and Intangible Personal Property in the form of
Exhibit “J” attached hereto (the “Assignment of Leases, Approved Contracts and
Intangibles”);

5.2.1.4 two (2) fully executed and notarized copies of each of the notices (the
“Environmental Assignment Notices”) included in Parts 1, 2 and 3 of Exhibit “P”
attached hereto sent by Seller to ADEQ (and, where applicable, to PNI), and
pursuant to which, upon the Closing, the Environmental Condition Agreements
shall be transferred to Purchaser;

5.2.1.5 four (4) original duly executed counterparts, executed by Seller, of a
Transfer and Assignment of Environmental Condition Agreements, in the form of
Exhibit “Q” attached hereto (the “Assignment of Environmental Agreements”)

5.2.1.6 four (4) original duly executed counterparts, executed by Seller, of an
Assignment of Parking Agreement, in the form of Exhibit “V” attached hereto (the
“Assignment of Parking Agreement”);

5.2.1.7 four (4) original duly executed counterparts, executed by Seller only,
of an Assignment of Chilled Water Agreement, in the form of Exhibit “W” attached
hereto (the “Assignment of Chilled Water Agreement”);

5.2.1.8 two (2) original, duly executed by each of Purchaser and Sterling Real
Estate Services, LLC (the “Existing Manager”), copies of an agreement in form
and substance satisfactory to Purchaser, terminating that certain Property
Management Agreement for 120 E. Van Buren, Phoenix, Arizona, dated November 1,
2004, between Seller and the Existing Manager, with such termination being made
effective on or before the Closing Date (the “Termination of Existing Management
Agreement”);

5.2.1.9 one (1) original, duly executed statement (the “FIRPTA Affidavit”)
stating, under penalty of perjury, Seller’s U.S. taxpayer identification number
and that Seller is not a foreign person within the meaning of Section 1445 of
the Internal Revenue Code of 1986 (as amended, the “Code”) (and any similar
affidavit that may be required under state law);

5.2.1.10 one (1) original Certificate of Compliance duly issued by the City of
Phoenix and dated not more than twenty five (25) business days prior to the
Closing Date certifying that all business privilege taxes payable to the City of
Phoenix as of the date of such certificate have been paid in full;



--------------------------------------------------------------------------------

5.2.1.11 a letter to each of the Tenants under the Leases, in the form of
Exhibit “H” attached hereto;

5.2.1.12 a letter to each of the other parties to the Approved Contracts, in the
form of Exhibit “I” attached hereto;

5.2.1.13 original fully executed assignments of all non-cash security deposits
under the Leases, together with the original instrument representing the
non-cash security deposits;

5.2.1.14 all original Tenant Estoppels (as defined in Section 9.1.8, below)
received by Seller;

5.2.1.15 all of the original Leases and Contracts (or if unavailable, copies
thereof certified by Seller as true and complete);

5.2.1.16 any and all books, records, documentation or items constituting
Intangible Personal Property in the possession of Seller, the Existing Manager,
the Property Manager, any Seller Affiliate;

5.2.1.17 to the extent in the possession or control of Seller, the Existing
Manager, the Property Manager, any Seller Affiliate (or their agents), all keys
and passcards for the Property, with identification of the lock to which each
such item relates;

5.2.1.18 documentation to establish to Title Company’s reasonable satisfaction
the due authorization of Seller’s sale of the Property and Seller’s delivery of
the documents required to be delivered by Seller pursuant to this Agreement; and

5.2.1.19 any and all affidavits, undertakings, certificates or other documents
required to be delivered by Seller or, subject to the reasonable approval of
Seller and its counsel, otherwise customarily required by the Title Company in
order to cause it to issue the Title Policy in the form of the Pro Forma Title
Policy (defined below);

5.2.1.20 all other documents reasonably and customarily required in order to
complete the conveyance, transfer and assignment of the Property to Purchaser
pursuant to the terms of this Agreement, provided that such documents are
consistent with the terms of this Agreement, and do not increase Seller’s
obligations hereunder or subject Seller to additional liability not otherwise
contemplated by this Agreement.

5.2.2 Purchaser. On the Closing Date, Purchaser shall deliver or cause to be
delivered to Seller at Closing each of the following (duly executed by
Purchaser, if applicable):

5.2.2.1 the Adjusted Closing Purchase Price;



--------------------------------------------------------------------------------

5.2.2.2 four (4) original, duly executed counterparts of the Assignment of
Leases, Approved Contracts and Intangibles;

5.2.2.3 four (4) original duly executed counterparts of the Assignment of
Environmental Agreements;

5.2.2.4 four (4) original duly executed counterparts of the Assignment of
Parking Agreement;

5.2.2.5 four (4) original duly executed counterparts of the Assignment of
Chilled Water Agreement;

5.2.2.6 any and all documents customarily required from a purchaser by the Title
Company in order to cause it to issue the Title Policy, subject to the
reasonable approval of Purchaser and its counsel;

5.2.2.7 all other documents reasonably and customarily required in order to
complete the conveyance, transfer and assignment of the Property to Purchaser
pursuant to the terms of this Agreement, provided that such documents are
consistent with the terms of this Agreement, and do not increase Purchaser’s
obligations hereunder or subject Purchaser to additional liability not otherwise
contemplated by this Agreement;

5.2.2.8 documentation to establish to Title Company’s reasonable satisfaction
the due authorization of Purchaser’s acquisition of the Property and Purchaser’s
delivery of the documents required to be delivered by Purchaser pursuant to this
Agreement;

5.2.3 Joint. On the Closing Date, Purchaser and Seller shall deliver to the
other duly executed counterparts of (i) a closing statement (to be prepared by
Title Company or Seller and approved by Purchaser) and (ii) any transfer tax
declarations, change of ownership forms or other similar instruments as may be
required by law.

5.3 Credits and Prorations.

5.3.1 Prorations. The following shall be apportioned with respect to the
Property, based on the number of days Seller and Purchaser each own the Property
in the month (or year if applicable) in which the Closing occurs, as of 12:01
a.m. on the Closing Date, as if Purchaser were vested with title to the Property
during the entire day on the Closing Date:

5.3.1.1 all collected rents and other sums received under Leases, including
prepaid rents (“Rents”);

5.3.1.2 nondelinquent taxes (and to the extent the same are Permitted
Exceptions, assessments) (including personal property taxes on the Personal
Property and taxes on rents (if any)) levied against the Property;

5.3.1.3 pre-payments and accrued amounts due under any Approved Contracts
(defined below) relating to the Property;



--------------------------------------------------------------------------------

5.3.1.4 gas, electricity, water and other utility charges for which Seller is
liable, if any; such charges to be apportioned at Closing on the basis of the
most recent meter reading occurring prior to Closing (which Seller shall use
reasonable efforts to cause to be read not more than two (2) business days prior
to Closing) or, if unmetered, on the basis of a current bill for each such
utility;

5.3.1.5 environmental insurance premium in an amount equal to 93/96th of the sum
of the $136,878.34 premium and $14,980 legal expenses, or a $147,112.77 credit
to Seller;

5.3.1.6 all other ordinary expenses pertaining to the Property (other than
insurance premiums which, except as provided otherwise in Section 5.3.1.5,
above) shall not be prorated).

5.3.2 Closing Mechanics and Method of Prorations.

5.3.2.1 At the Closing, (A) Seller shall credit to the account of Purchaser the
amount of all security deposits (together with interest required to be paid
thereon) under Leases not previously applied in accordance with the terms of the
Leases; (B) Purchaser shall credit to the account of Seller all refundable cash
or other deposits posted with utility companies serving the Property which are
duly assigned to Purchaser at the Closing (and Seller shall be entitled to
recover from the utility companies any such deposits that are not so assigned
and credited).

5.3.2.2 Purchaser and Seller agree to prorate all nondelinquent real estate and
personal property taxes (and assessments to the extent the same shall constitute
Permitted Exceptions) for the period for which such nondelinquent real estate
and personal property taxes (on the Tangible Personal Property) are assessed,
regardless of when payable. Any nondelinquent real estate and personal property
taxes (on the Tangible Personal Property) paid at or prior to Closing shall be
prorated based upon the amounts actually paid. If nondelinquent real estate and
personal property taxes (on the Tangible Personal Property) (and, to the extent
the same are Permitted Exceptions, assessments) for the fiscal year in which
Closing occurs have been determined but have not been paid before Closing,
Seller shall be charged and Purchaser credited at Closing with an amount equal
to that portion of such taxes and assessments which relates to the period before
the Closing Date. If the actual real estate and personal property taxes (on the
Tangible Personal Property) and assessments are not known at Closing, the
proration shall be based upon the most recent assessed values and tax rates. To
the extent that the actual real estate and personal property taxes (on the
Tangible Personal Property) and assessments paid differ from the amount
apportioned at Closing, the parties shall make all necessary adjustments by
appropriate payments between themselves within 30 days of the issuance of final
tax bills, subject to the terms of Section 5.3.2.7, with the parties hereto
agreeing that all Proration Adjusting Payments (defined in Section 7.4.3.6,
below) that required to be made by Seller to Purchaser under this
Section 5.3.2.2 shall be paid from the Escrow Fund (as defined in the General
Escrow Agreement), and Seller hereby agrees to direct General Escrow Agent to
pay such amounts from the Escrow Fund in accordance with Section 7.4.3.6, below.
Notwithstanding anything to the contrary herein, (a) Purchaser acknowledges and
agrees that any real estate tax refunds relating to any pre-Closing period,
including without limitation, as it



--------------------------------------------------------------------------------

relates to any pending appeal of any assessment that affects any real estate tax
payment made with respect to any tax period prior to Closing, shall be the
exclusive property of Seller, subject only to any contractual obligations of
Seller to any Tenants pursuant to any Leases as in effect during the period for
the period for which such refunds of real estate taxes pertain and (b) Seller
acknowledges and agrees that Seller shall be responsible for payment of any and
all personal property taxes with respect to the Tangible Personal Property that
are either delinquent as of the Closing Date or that are otherwise payable with
respect to any period prior to the Closing Date.

5.3.2.3 Seller shall be responsible for and shall pay all Tenant Inducement
Costs (defined below) and Commissions (defined below) that are payable with
respect to any Lease entered into prior to the date hereof. Tenant Inducement
Costs and Commissions that are payable with respect to any Lease entered into
after the date hereof shall be borne by Purchaser. For purposes hereof, the term
“Tenant Inducement Costs” shall mean any payments required under a Lease to be
paid by the landlord thereunder to (or for the direct benefit of) the tenant
thereunder which is in the nature of a tenant inducement, including
specifically, but without limitation, tenant improvement costs, design and
refurbishment allowances, free rent or legal fees.

5.3.2.4 All Rent collected by Seller and Purchaser after the Closing Date shall
be delivered by the recipient as follows. Subject to the provisions of this
Section 5.3.2.4, within fifteen (15) days after the receipt thereof, Seller and
Purchaser agree that all Rent received by Seller or Purchaser shall be applied
first to then current Rents, and then to delinquent rents, in inverse order of
maturity. At the Closing, Seller shall deliver to Purchaser a schedule of all
past due but uncollected Rent and other sums owed by tenants, and Purchaser
shall include the amount of such Rent and other sums in the first bills
thereafter submitted to the tenants in question after the Closing, and shall
continue to do so for six (6) months thereafter and shall make good faith
efforts to collect such amounts during such six (6) month period. Following the
Closing, Seller shall not separately pursue Tenants (by litigation or otherwise)
for payment of delinquent Rent unless the Tenant in question is no longer a
tenant of the Property.

5.3.2.5 Seller, as landlord under the Leases, is currently collecting from
certain of the Tenants additional rent to cover taxes, insurance, utilities,
maintenance and other operating costs and expenses incurred by Seller in
connection with the ownership, operation, maintenance and management of the
Property (such expenses, collectively “Expenses” and such collections actually
received, collectively “Collections”). Collections for the month in which
Closing occurs shall be prorated in the same manner as other Rents. Prior to
Closing, Seller shall reconcile all Collections and Expenses for the calendar
year preceding the year in which the Closing occurs with the tenants. Subsequent
to Closing, Purchaser shall calculate adjustments for Expenses incurred and
Collections received for the year of Closing, which reconciliation as to
electricity usage in Tenant’s premises will be done on a monthly, quarterly or
annual basis depending on the terms of the applicable Lease. Purchaser shall
prepare and present to Seller a calculation of the Collections received and
Expenses incurred by each of Seller and Purchaser attributable to each party’s
period of ownership, together with reasonable verification of same. The parties
shall make the appropriate adjusting payments between them within 30 days after
delivery to Seller of Purchaser’s calculation, with the parties hereto agreeing
that all Proration Adjusting Payments (defined in Section 7.4.3.6, below) that
required to be made by Seller to Purchaser under this Section 5.3.2.5 shall be
paid from the



--------------------------------------------------------------------------------

Escrow Fund (as defined in the General Escrow Agreement), and Seller hereby
agrees to direct General Escrow Agent to pay such amounts from the Escrow Fund
in accordance with Section 7.4.3.6, below. Seller shall indemnify, defend and
hold Purchaser harmless from and against any and all Claims, Damages and
Expenses arising out of Seller’s collection of Expenses from tenants of the
Property for all calendar years preceding the years in which the Closing occurs.

5.3.2.6 Seller shall pay all utility charges and other operating expenses
attributable to the Property for all periods prior to the Closing Date (except
for those utility charges and operating expenses payable directly to the utility
company or service provider by Tenants in accordance with the Leases (“Direct
Charges”)), and Purchaser shall pay all utility charges and other operating
expenses (other than Direct Charges) attributable to the Property for the
periods on or after the Closing Date. To the extent that the amount of actual
consumption of any utility services is not determined prior to the Closing Date,
a proration shall be made at Closing based on the last available reading and
post-closing adjustments between Purchaser and Seller shall be made within
twenty (20) days after the date that actual consumption for such pre-closing
period is determined, with the parties hereto agreeing that all Proration
Adjusting Payments (defined in Section 7.4.3.6, below) that required to be made
by Seller to Purchaser under this Section 5.3.2.6 shall be paid from the Escrow
Fund (as defined in the General Escrow Agreement), and Seller hereby agrees to
direct General Escrow Agent to pay such amounts from the Escrow Fund in
accordance with Section 7.4.3.6, below. Seller shall assign to Purchaser any
deposits which Seller has with any of the utility services or companies
servicing the Property and Seller shall receive a credit for such amounts as an
adjustment to the Closing Purchase Price. Purchaser shall arrange with such
services and companies to have accounts opened in Purchaser’s name beginning on
the Closing Date. Seller shall take no action to cause any interruption in any
utility service to the Property and shall reasonably cooperate (at no expense to
Seller) with Purchaser’s requests designed to avoid interruptions in service.

5.3.2.7 If at any time following the Closing Date, the amount of an item listed
or prorated in any section of this Article 5 shall prove to be incorrect
(whether as a result of an error in calculation or lack of complete and accurate
information as of the Closing), the party in whose favor the error was made
shall promptly pay to the other party the sum necessary to correct such error
upon receipt of reasonable proof of such error. The provisions of this
Section 5.3.2.7 shall survive the Closing for a period expiring on the date that
is six (6) full calendar months after the Closing Date.

5.3.3 Closing Costs. Each party will pay its own expenses incurred in connection
with this Agreement and the transactions contemplated hereby, including, without
limitation (a) all costs and expenses stated herein to be borne by a party, and
(b) all of their respective consulting, accounting, legal and appraisal fees.
Seller, in addition to its other expenses, shall pay at the Closing (i) the cost
of recording the Deed, (ii) one-half of all escrow fees and the cost of the CLTA
portion of the premium for the Title Policy and (iii) all sale, documentary,
stamp or transfer taxes. Purchaser, in addition to its other expenses, shall pay
at the Closing (A) the cost of the ALTA portion of the title insurance premium
for the Title Policy, (B) the cost of all endorsements to the Title Policy and
(C) one-half of all escrow fees. Seller shall be separately responsible for the
payment of all fees and commissions owing to or claimed by any real estate
broker or finder engaged by Seller pursuant to Section 10 hereof.



--------------------------------------------------------------------------------

5.3.4 Survival. The obligations under this Section 5.3 shall survive the Closing
and delivery of the Deed to Purchaser.

5.3.5 Possession. Upon Closing, Seller shall deliver to Purchaser possession of
the Property, subject to the Permitted Exceptions.

6. [INTENTIONALLY OMITTED]

7. REPRESENTATIONS AND WARRANTIES

7.1 Seller hereby makes the following representations and warranties to
Purchaser, all of which (i) are material and being relied upon by Purchaser,
(ii) shall survive through the date that is six (6) months after the Closing
Date and (iii) are true and accurate and complete, in all material respects as
the Closing Date.

EXCEPT AS EXPLICITLY PROVIDED IN THIS AGREEMENT, IN THE TRANSACTION DOCUMENTS,
IN THE SNS PURCHASE AGREEMENT AND IN THE ANCILLARY AGREEMENTS (AS DEFINED IN THE
SNS PURCHASE AGREEMENT), (A) PURCHASER AGREES TO PURCHASE THE PROPERTY IN
“AS-IS”, “WHERE-IS” CONDITION AND “WITH ALL FAULTS” AS THEY EXIST ON THE CLOSING
DATE, SPECIFICALLY INCLUDING ALL EXISTING ENVIRONMENTAL CONDITIONS, WHETHER
KNOWN OR UNKNOWN, WITH NO WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED, EITHER
ORAL OR WRITTEN, MADE BY SELLER OR ANY AGENT OR REPRESENTATIVE OF SELLER,
(B) NEITHER SELLER NOR ANY MEMBER, OFFICER, PERSON, FIRM, AGENT OR
REPRESENTATIVE PURPORTING TO REPRESENT SELLER, HAS ASSUMED ANY RESPONSIBILITY
WITH RESPECT TO THE CONDITION OR REPAIR OF THE PROPERTY, (C) PURCHASER
ACKNOWLEDGES THAT SELLER HAS REQUESTED THAT PURCHASER INSPECT, OR CAUSE TO BE
INSPECTED, THE PROPERTY, AND INVESTIGATE ALL MATTERS RELEVANT THERETO, UP TO AND
INCLUDING THE DATE SET FOR CLOSING, (D) IT IS SELLER’S INTENT THAT BY AFFORDING
PURCHASER FULL ACCESS TO THE PROPERTY AND ALL BOOKS AND RECORDS AND MATTERS
RELEVANT THERETO, PURCHASER WILL HAVE A FULL OPPORTUNITY TO CONSIDER THE
INFORMATION ABOUT THE PROPERTY. EXCEPT AS EXPRESSLY PROVIDED FOR IN THIS
AGREEMENT, IN THE TRANSACTION DOCUMENTS, IN THE SNS PURCHASE AGREEMENT OR IN THE
ANCILLARY AGREEMENTS, SELLER MAKES NO REPRESENTATIONS OR WARRANTIES WITH RESPECT
TO THE ACCURACY OR COMPLETENESS, METHODOLOGY OF PREPARATION OR OTHERWISE
CONCERNING THE CONTENT OF SUCH MATERIALS. PURCHASER ACKNOWLEDGES THAT ANY
DISCLOSURE, EXCLUSION OR EXCEPTION CONTAINED IN THE BODY OF ONE REPRESENTATION
OR WARRANTY OR IN THE DISCLOSURE SCHEDULE SHALL BE DEEMED TO BE A DISCLOSURE,
EXCLUSION OR EXCEPTION AS TO ALL OTHER APPLICABLE REPRESENTATIONS AND
WARRANTIES. THE PROVISIONS OF THIS SECTION SHALL SURVIVE THE CLOSING OR ANY
TERMINATION OF THIS AGREEMENT AND SHALL NOT MERGE WITH THE DEED OR OTHER
CONVEYANCE OF THE PROPERTY AT CLOSING.



--------------------------------------------------------------------------------

7.1.1 Authority.

(a) Seller is a Delaware limited liability company duly organized or formed,
validly existing and in good standing under the laws of the State of Delaware
and is in good standing and qualified to do business in the State of Arizona.
The execution and delivery of this Agreement by Seller and the performance of
Seller’s obligations hereunder have been duly authorized by all necessary
action. The execution and delivery of this Agreement by Seller and the
consummation of the transactions contemplated hereby will not, to Seller’s
Knowledge (i) violate any judgment, order, injunction, or regulation of any
governmental entity or (ii) conflict with, or constitute a default under the
organizational documents of Seller, any indebtedness, deed of trust, lease or
other material agreement to which Seller is a party or by which Seller may be
bound. No consent, waiver or approval is required from any person or entity
(that has not already been obtained) in connection with the execution, delivery
or performance of this Agreement by Seller;

(b) Sterling Network Manager, LLC is the managing member of Seller.

7.1.2 No Other Agreements. Seller has not entered into any currently effective
agreement to dispose of or transfer its interest in the Property or any part
thereof, except for this Agreement.

7.1.3 Books and Records; Material Communications. To Seller’s Knowledge, Seller
has made available to Purchaser at the Property or at Seller’s offices in
Northbrook, Illinois, all material books, records, reports, documents, notices,
orders, correspondence or engineering or other studies relevant to the
ownership, construction, development, entitlements, maintenance, leasing, the
Leases, the Tenants, the environmental and/or physical condition or operation of
the Property (the “Books and Records”) and all Material Communications (defined
below) which are in the possession of Seller, its constituent members, its
Affiliates or the Existing Manager or any of their respective employees. For
purposes hereof, “Material Communications” means all written notices,
communications and other correspondence that are (i) received by Seller or the
Existing Manager from, or (ii) delivered by Seller or the Existing Manager to
any governmental agency, any insurance company, any Tenant under any of the
Leases or any other party to any Contract, in each case, that relate to or
affect the ownership or operation of the Property in any material respect,
including, without limitation, in all cases, any written notices, communication
or correspondence so received or delivered: (a) asserting or pertaining to any
claims of default, liability or breach on the part of Seller, (b) exercising any
rights, including, without limitation, any rights of expansion, extension,
contraction, operating expense audit, or termination, (c) relating to any
inquiry by any governmental official or agency or to any actual, prospective or
potential violation, disapproval, termination or revocation of any Law,
insurance policy, legal entitlement, permit, or contractual obligation (or any
application by Seller with respect thereto), (d) relating in any manner to any
Hazardous Materials (defined below) (or any adverse environmental condition)
located or released (or potentially located or released) in, on, about, under,
or adjacent to the Real Property or any physical defect or unhealthy or
dangerous condition in, on or about the Real Property, (e) relating to any
change (or potential change) in zoning, approvals, land use entitlements or
property taxes or assessments affecting the Property, and (f) any written



--------------------------------------------------------------------------------

communication from any Tenant or prospective tenant expressing the need to
obtain, expand, vacate, or sublease any leased space in the Real Property or
requesting consent to any sublease or assignment, or otherwise providing any
material information concerning the financial standing of any Tenant.

7.1.4 Leases and Tenants. All of the leases, licenses and occupancy agreements
(as the same may be amended) affecting the Property and all amendments and
guarantees thereof (collectively, “Leases”) (and all of the existing tenants
under such Leases (the “Tenants”)) are listed on the rent roll (the “Rent Roll”)
attached hereto as Exhibit “K”. To Seller’s Knowledge, the only parties entitled
to possession of any part of the Real Property are listed on the Rent Roll
(other than subtenants occupying space under valid subleases which have either
been expressly consented to by the landlord thereunder or for which no such
consent is required and subtenants or licensees of SNS). All information
described on the Rent Roll is true, complete and correct in all material
respects. No rent has been prepaid under any Lease more than thirty (30) days in
advance. Seller is the owner of the landlord’s interest under each Lease and has
not assigned (other than as collateral for existing financing to be paid off and
discharged at the Closing) any interest therein to any other person. All of the
security deposits previously deposited with the “landlord” under the Leases are
described on the Rent Roll and as of the Closing, the landlord under such Leases
shall have no obligation to any Tenant with respect to any security or other
deposit except for the obligation to return those security deposits described on
the Rent Roll. Except as described on the Disclosure Schedule, there are no
noncash security deposits under the Leases. Except as described on the
Disclosure Schedule, Seller has completed all construction and tenant
improvements obligations (and all cash amounts and allowances disbursement
obligations) which are the responsibility of the landlord under the Leases
(other than maintenance, repair and casualty or condemnation restoration
obligations thereunder) and has performed all other obligations of the landlord
thereunder which are to be performed prior to the date of this representation
and warranty. Seller has not given to, and to Seller’s Knowledge, Seller has not
received from, any Tenant any written notice of default under any Lease except
as contained in the Books and Records. To Seller’s Knowledge, except as
described on the Disclosure Schedule, neither Seller (as the landlord under the
Leases) nor any of the Tenants is in default under any of the Leases and there
exist no facts or circumstances that, with the passage of time or the giving of
notice, or both, would constitute a material default or material breach by any
party under any Lease. To Seller’s Knowledge, there does not exist any right of
offset or abatement or claims in favor of any Tenant under any Lease or any
defense against enforcement of any of the material terms of (or Tenant
obligations under) any Lease, and no such rights of offset or abatement, claims
or defenses have been asserted or threatened in writing (which remain
outstanding).

7.1.5 Brokerage Agreements. Except as described on Exhibit “L” attached hereto
(the “Disclosure Schedule”), Seller has no obligation, and following the
Closing, Purchaser (as owner of the Property) will have no obligation, to pay
any broker’s or finder’s commission, fee or other compensation (which remains
unpaid) with respect to any past, present or future Lease, lease renewal,
license, lease expansion, sale, financing or similar transaction affecting the
Property or any portion thereof (other than any such obligation created by the
acts of Purchaser).



--------------------------------------------------------------------------------

7.1.6 Contracts. All of the service, management, maintenance, repair, parking,
employment, union, construction, and other contracts or obligations relating to
the ownership, management, construction, renovation, design, marketing,
alteration, security, maintenance, repair or operation of the Property, whether
written or oral, binding on Seller or the Property, (other than the Leases) are
listed on Exhibit “M” attached hereto (the “Contracts”). All of the Contracts
listed on Exhibit “M”, other than the Contracts listed at Nos. 8 and 11 on
Exhibit “M”, constitute the “Approved Contracts”. Seller has not given to, or
received from, any other party to any Contract any written notice of default or
breach, and to Seller’s Knowledge, (a) no party to any Contract is in default
under such Contract and (b) there exist no facts or circumstances that, with the
passage of time or the giving of notice, or both, would constitute a material
default or material breach by any party under any Contract.

7.1.7 Foreign Person. Seller is not a “foreign person” as defined in Internal
Revenue Code Section 1445 and any related regulations, and is not subject to the
provisions of Sections 897(a) or 1445 of the Code related to the withholding of
sales proceeds to foreign persons. Seller shall execute at the Closing such
certificates or affidavits reasonably necessary to document the inapplicability
of the Code sections referred to in this subparagraph. At the Closing, Purchaser
will have no duty to collect withholding taxes for Seller pursuant to the
Foreign Investment in U.S. Real Property Tax Act of 1980, as amended (or
pursuant to any comparable state or local statutes or ordinances).

7.1.8 Bankruptcy. Seller has not (i) made a general assignment for the benefit
of creditors; (ii) filed any voluntary petition in bankruptcy or suffered the
filing of any involuntary petition by its creditors; (iii) suffered the
appointment of a receiver to take possession of all or substantially all of its
assets; or (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets.

7.1.9 Litigation. Except as disclosed on the Disclosure Schedule, (a) Seller has
not been served with or received any written notice of, and has no Knowledge of
any pending litigation, legal proceeding or claim with respect to the Property
or any portion thereof or otherwise affecting Seller’s ability to consummate the
transactions contemplated by this Agreement and to Seller’s Knowledge no such
litigation, legal proceedings or claims are threatened, (b) Seller has not
received any written notice of any filed, pending or contemplated condemnation,
zoning, entitlements, governmental, nuisance or other proceeding affecting all
or any portion of the Property (which remains outstanding), and to Seller’s
Knowledge no such actions or proceedings are threatened and (c) there are no
material outstanding claims on Seller’s insurance policies which relate to the
Property.

7.1.10 Violations. Except as described in the Disclosure Schedule and the
Environmental Documents, to Seller’s Knowledge Seller has not received from any
governmental authority any written notice of any currently existing
non-compliance or violation (excluding any noncompliance matters for which there
is no obligation of Seller to rectify or cure by a particular date). Except as
described in the Disclosure Schedule, to Seller’s Knowledge, Seller has not
received any notice of any violation (and there does not exist any violation) by
Seller or the Property (or any portion thereof) of any reciprocal easement
agreement, easement agreement, or covenant, condition or restriction with
respect to the Property (or any portion thereof). Except as described in the
Disclosure Schedule, to Seller’s Knowledge, all permits



--------------------------------------------------------------------------------

required to be obtained by the Seller (as owner of the Property) with regard to
use or occupancy of the Property have been obtained, have not been revoked, and
any conditions to the continued effectiveness of such permits and approvals have
been complied with in all material respects.

7.1.11 Hazardous Materials.

(a) Definitions. For purposes of this Agreement:

(i) “Environmental Law(s)” means the Comprehensive Environmental Response,
Compensation, and Liability Act of 1980, 42 U.S.C. Sections 9601, et seq., the
Resource Conservation and Recovery Act of 1976, 42 U.S.C. Sections 6901 et seq.,
the Toxic Substances Control Act, 15 U.S.C. Sections 2601 et seq., the Hazardous
Materials Transportation Act, 49 U.S.C. 1801 et seq., and the Clean Water Act,
33 U.S.C. Sections 1251 et seq., and the Arizona Environmental Quality Act
A.R.S. Section 49-101, et seq., as said laws have been supplemented or amended
to date, the regulations promulgated pursuant to said laws and any other
federal, state or local law, statute, rule, regulation or ordinance applicable
to the Property or any portion thereof which regulates or proscribes the use,
storage, disposal, presence, cleanup, transportation or release or threatened
release into the environment of any Hazardous Materials, or requires disclosures
relating to the same.

(ii) “Hazardous Materials” means and includes (i) any substance which is
designated, defined, classified or regulated as a hazardous substance, hazardous
material, hazardous waste, pollutant or contaminant under any applicable
Environmental Law, as currently in effect or as hereafter amended or enacted
prior to the Closing Date (ii) any petroleum hydrocarbon, including crude oil or
any fraction thereof and all petroleum products, (iii) PCBs, (iv) lead,
(v) asbestos and asbestos containing materials (collectively, “ACM”), (vi) any
flammable explosive, (vii) any infectious material and (viii) any radioactive
material.

(b) Environmental Condition Agreements.

(i) Seller has provided to Purchaser a true and correct and materially complete
copy of each of the Environmental Condition Agreements. Seller has not at any
time asserted, and to the Knowledge of Seller, the State of Arizona (nor ADEQ)
has not at any time asserted in writing, that either the Prospective Purchaser
Agreement or the Consent Decree are, for any reason, not valid, binding and/or
enforceable. Seller has not at any time asserted, and to the Knowledge of
Seller, neither the State of Arizona (nor ADEQ) nor PNI, as applicable, has at
any time asserted in writing, that either the ADEQ Access Agreement or the PNI
Access Agreement are, for any reason, not valid, binding and/or enforceable.

(ii) All of the representations and certifications made by Seller (A) in the
Prospective Purchaser Agreement, including, without limitation, under Section IV
of the Prospective Purchaser Agreement, and (B) in the Consent Decree,
including, without limitation, in Section IX if the Consent Decree, are true and
correct and complete in all respects (and, were and have been true and correct
and complete in all respects at all times from and after the date that such
representations and certifications were first made).



--------------------------------------------------------------------------------

(iii) Seller has performed all of its obligations under the Prospective
Purchaser Agreement and under the Consent Decree, and Seller has received no
notice of any default by Seller under (and to the Knowledge of Seller, no
default exists under) either the Prospective Purchaser Agreement or the Consent
Decree. Seller has performed all of its obligations under the ADEQ Access
Agreement and the PNI Access Agreement, and Seller has received no notice of any
default by Seller under (and to the Knowledge of Seller, no default exists
under) either the ADEQ Access Agreement or the PNI Access Agreement.

(iv) Except as described in or pursuant to the ADEQ Access Agreement, the PNI
Access Agreement and the Environmental Documents, neither the State of Arizona
(nor any department, agency or contractor of the State of Arizona, including,
without limitation, ADEQ) nor any other person or entity has entered the
Property for the purpose of performing remedial actions in, on, under or about
the Property during the period of time that Seller (or any Affiliate of Seller)
has owned the Real Property.

(v) Neither the State of Arizona nor the United States has made any written
claim or pursued any civil, criminal or remedial action against Seller or the
owner of the Property for any of the reasons (A) described in Paragraph 26 of
Section VIII of the Prospective Purchaser Agreement or (B) described in
Subparagraphs A through H of Paragraph 35 of Section VIII of the Consent Decree
or in Subparagraphs (a) through (f) of Paragraph 54 of Section XII of the
Consent Decree.

(vi) Seller has provided, or prior to Closing, will provide, in a timely manner
all notices required for the transfer of all of the rights, privileges, benefits
and obligations (A) of the “Purchaser” (as such term is used in the Prospective
Purchaser Agreement) under the Prospective Purchaser Agreement (such that
following consummation of the transactions contemplated hereunder, it is
intended that Purchaser shall have all of the rights, privileges, benefits and
obligations of the “Purchaser” under the Prospective Purchaser Agreement),
(B) of “Sterling” (as such term is used in the Consent Decree) under the Consent
Decree (such that following consummation of the transactions contemplated
hereunder, it is intended that Purchaser shall have, jointly with Seller, all of
the rights, privileges, benefits and obligations of “Sterling” under the
Prospective Purchaser Agreement), (C) of the “Owner” (as such term is used in
the ADEQ Access Agreement) under the ADEQ Access Agreement (such that following
consummation of the transactions contemplated hereunder, it is intended that
Purchaser shall have, jointly with Seller, all of the rights, privileges,
benefits and obligations of “Owner” under the ADEQ Access Agreement) and (D) the
“Owner” (as such term is used in the PNI Access Agreement) under the PNI Access
Agreement (such that following consummation of the transactions contemplated
hereunder, it is intended that Purchaser shall have, jointly with Seller, all of
the rights, privileges, benefits and obligations of “Owner” under the PNI Access
Agreement).

(c) Seller has not received written notice of any violation of Environmental
Laws relating to any act or omission that occurred during the period of time
that Seller has owned the Real Property. Except as disclosed in the
Environmental Condition Agreements, the Environmental Documents, and the
Disclosure Schedule, to the Knowledge of Seller, (i) there are no Hazardous
Materials present in, on, or under the Real Property in a condition requiring
remediation under Environmental Laws in effect as of the Closing Date, (ii)



--------------------------------------------------------------------------------

no Hazardous Materials are stored on, in, under or within the Real Property by
Seller or any tenant, occupant or user of the Property, except for fuel,
batteries and other materials specifically permitted to be used by the Tenants
under the Leases in the ordinary course of the Tenants’ business, (iii) there
are not now any underground storage tanks located in, on or under the Real
Property, (iv) there is no friable or other ACM in, on or under the Real
Property, and (v) no permits or approvals are required or are now in force which
are applicable to the Real Property or any portion thereof and which are
required under any Environmental Laws on account of any storage, use, disposal,
manufacture, treatment, release, remediation or transport of any Hazardous
Materials to, from, on, under, at or in the Real Property.

(d) Environmental Insurance.

(i) The Environmental Insurer has not at any time asserted, in writing any claim
that the Environmental Insurance Policy is, for any reason, not valid, binding
and/or enforceable. Seller has not made any claim under the Environmental
Insurance Policy (or under any prior or other environmental insurance policy
carried by Seller with respect to the Real Property). “Environmental Insurance
Policy” shall mean that certain Pollution Legal Liability Select Policy dated
April 21, 2006 issued by American International Lines Specialty Insurance
Company (the “Environmental Insurer”).

7.1.12 Employees. Following the Closing, (a) other than by reason of the
promises of Purchaser made in writing to such employees (if any), to do so,
Purchaser shall have no obligation to continue to engage the Existing Manager or
the Property Manager or to employ any persons currently employed by Seller, the
Existing Manager or the Property Manager and (b) Purchaser shall have no
obligation or liability to any current or former employee of Seller, the
Existing Manager or the Property Manager.

7.1.13 Personal Property Taxes. The Company has duly filed Maricopa County Self
Reporting Business Personal Property Registrations with the Maricopa County Tax
Assessor.

When used in this Agreement, the terms “Seller’s Knowledge” and “Knowledge of
Seller” shall mean the actual knowledge of Tony Wanger and Jeff Perelman,
without investigation.

7.2 [INTENTIONALLY OMITTED]

7.3 Purchaser’s Representations and Warranties. Purchaser hereby makes the
following representations and warranties to Seller, which representations and
warranties (i) are material and are being relied upon by Seller, (ii) shall
survive through the date that is six (6) months after the Closing Date, and
(iii) are true and accurate and complete, in all material respects as of the
Closing Date:

7.3.1 Authority, etc. Purchaser is a limited liability company duly formed and
validly existing under the laws of the State of Delaware. Purchaser has full
power and lawful authority under Purchaser’s organizational documents to enter
into this Agreement and on or prior to the Closing shall have full power and
lawful authority under Purchaser’s organizational documents to execute and
deliver all documents which are contemplated by this



--------------------------------------------------------------------------------

Agreement. In the event Purchaser elects to close this transaction at the
Closing, all actions necessary to confer such power and authority upon the
persons executing this Agreement (and all documents which are contemplated by
this Agreement to be executed on behalf of Purchaser) have been taken.

7.3.2 No Bankruptcy. Purchaser has not (i) made a general assignment for the
benefit of creditors; (ii) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (iii) suffered
the appointment of a receiver to take possession of all or substantially all of
its assets or (iv) suffered the attachment or other judicial seizure of all or
substantially all of its assets.

7.3.3 Solvency. The Purchaser does not intend to incur indebtedness beyond its
ability to pay such indebtedness as it matures (taking into account the timing
and amounts of cash to be payable or in respect of its indebtedness). To the
Knowledge of Purchaser, there exist no facts or circumstances which lead it to
believe that it will file for reorganization or liquidation under the bankruptcy
or reorganization laws of any jurisdiction within six (6) months from the
Closing Date.

When used in this Agreement, the terms “Purchaser’s Knowledge” and “Knowledge of
Purchaser” shall mean the actual knowledge of Scott Peterson, Chris Crosby, Jim
Trout and Glen Benoist, without investigation.

7.4 Indemnification.

7.4.1 Seller’s Indemnification. In the event of the successful consummation and
closing of the purchase of the Property by Purchaser contemplated by this
Agreement, subject to the terms and conditions set forth in Section 7.4 of this
Agreement, Seller agrees to indemnify, defend, protect and hold Purchaser and
its Affiliates, officers, directors, employees, agents, successors and assigns
(each a “Purchaser Indemnified Party”) harmless from and against any and all
Liabilities (as defined in the SNS Purchase Agreement), losses, damages, claims,
costs and expenses, interest, awards, judgments and penalties (including
attorneys’ and consultants’ fees and expenses) actually suffered or incurred by
them (including any Action (as defined in the SNS Purchase Agreement) brought or
otherwise initiated by any of them), specifically excluding punitive, incidental
and consequential damages, other than punitive, incidental and consequential
damages incurred pursuant to any Third Party Claim (defined below)
(collectively, “Claims, Damages and Expenses”) arising out of or resulting from:

(a) any breach of any representation or warranty by Seller contained in this
Agreement or any other Transaction Document (as defined in the SNS Purchase
Agreement);

(b) the breach of any covenant or agreement by Seller contained in this
Agreement or any other Transaction Document;

(c) any personal injury or property damage occurring in, under, on or around the
Real Property prior to the Closing; but only to the extent that such injury or
damage would be within the scope of coverage of a standard commercial general
liability insurance policy;



--------------------------------------------------------------------------------

(d) any claim by the other contracting party thereto of any breach or default by
Seller occurring prior to the Closing under any Contract or any Environmental
Condition Agreement; provided, however, that subject to Section 7.4.1(e), below,
Seller shall not indemnify Purchaser for any Claims, Damages or Expenses arising
out of the Existing Contamination (as defined in the Prospective Purchaser
Agreement); and

(e) any (i) claim by (or the pursuit of civil or remedial action by) the State
of Arizona (or any department or agency of the State of Arizona or any other
governmental authority) and/or (ii) the failure of the Consent Decree to be
enforceable against any third party claim for contribution for (or with respect
to) any of the reasons described in Paragraph 26 of Section VIII of the
Prospective Purchaser Agreement or described in Subparagraphs A through H of
Paragraph 35 of Section VIII of the Consent Decree or in Subparagraphs
(a) through (f) of Paragraph 54 of Section XII of the Consent Decree and that
arises out of or relates to any act or omission of Seller, any party claiming
through or under Seller or any employee, agent or contractor of any such party
at any time prior to the Closing.

7.4.2 Purchaser’s Indemnification. In the event of the successful consummation
and closing of the purchase of the Property by Purchaser contemplated by this
Agreement, subject to the terms and conditions set forth in Section 7.4 of this
Agreement, Purchaser agrees to indemnify, defend and hold harmless Seller and
its Affiliates, officers, directors, employees, agents, successors and assigns
(each a “Seller Indemnified Party”), from and against any and all Claims,
Damages and Expenses arising out of or resulting from:

(a) any breach of any representation or warranty by Purchaser contained in this
Agreement or any other Transaction Document;

(b) the breach of any covenant or agreement by Seller contained in this
Agreement or any other Transaction Document;

(c) any personal injury or property damage occurring in, under, on or around (or
with respect to) the Property following the Closing, but only to the extent that
such injury or damage would be within the scope of coverage of a standard
commercial general liability insurance policy;

(d) any claim by the other contracting party thereto of any breach or default by
Purchaser occurring after the Closing under any Contract or any Environmental
Condition Agreement; provided, however, that subject to Section 7.4.2(e), below,
Purchaser shall not indemnify Seller for any Claims, Damages or Expenses arising
out of the Existing Contamination (as defined in the Prospective Purchaser
Agreement); and

(e) any (i) claim by (or the pursuit of civil or remedial action by) the State
of Arizona (or any department or agency of the State of Arizona or any other
governmental authority) and/or (ii) the failure of the Consent Decree to be
enforceable against any third party claim for contribution for (or with respect
to) any of the reasons described in Paragraph 26 of Section VIII of the
Prospective Purchaser Agreement or described in Subparagraphs A through



--------------------------------------------------------------------------------

H of Paragraph 35 of Section VIII of the Consent Decree or in Subparagraphs
(a) through (f) of Paragraph 54 of Section XII of the Consent Decree and that
arises out of or relates to any act or omission of Purchaser, any party claiming
through or under Purchaser or any employee, agent or contractor of any such
party at any time following the Closing (and during Purchaser’s ownership of the
Property).

7.4.3 Survival; Limitations. The obligations of the parties pursuant to this
Section 7.4 above shall be subject to the following conditions and limitations:

7.4.3.1 Survival. With respect to any indemnity claim that any Indemnified Party
(defined below) has or may have under Section 7.4.1 or Section 7.4.2, as
applicable, such Indemnified Party must give written notice to the Indemnifying
Party of any such claims in each instance on or before the date that is six
(6) months after the date hereof. In the event any Indemnified Party fails to
provide such notice within the required time period, such Indemnified Party
shall have no right to bring any such claim under Section 7.4.1 or
Section 7.4.2, as applicable, against the Indemnifying Party under this
Agreement.

7.4.3.2 Basket.

7.4.3.2.1 Notwithstanding anything to the contrary set forth in this Agreement
(but subject to the terms of this Section 7.4), the Seller shall have no
liability to any Purchaser Indemnified Party pursuant to Section 7.4.1(a) of
this Agreement unless and until the Claims, Damages and Expenses incurred by all
Purchaser Indemnified Parties as a result thereof, together with all Losses (as
defined in the SNS Purchase Agreement) incurred by the Purchaser Indemnified
Parties (as defined in the SNS Purchase Agreement) for which the Sellers (as
defined in the SNS Purchase Agreement) are liable under Section 6.07 or
Section 8.02(a) of the SNS Purchase Agreement, exceed, in the aggregate, the
Basket Amount (as defined in the SNS Purchase Agreement); provided, however,
that in the event that such Claims, Damages and Expenses together with such
Losses, in the aggregate, exceed the Basket Amount, Seller shall fully indemnify
the Purchaser Indemnified Parties for all Claims, Damages and Expenses in excess
of the Basket Amount that are incurred by the Purchaser Indemnified Parties and
that are within the indemnification obligations of Seller under
Section 7.4.1(a).

7.4.3.2.2 Notwithstanding anything to the contrary set forth in this Agreement
(but subject to the terms of this Section 7.4), the Purchaser shall have no
liability to any Seller Indemnified Party pursuant to Section 7.4.2(a) of this
Agreement unless and until the Claims, Damages and Expenses incurred by the
Seller Indemnified Parties as a result thereof, together with the Losses
incurred by Seller Indemnified Parties (as defined in the SNS Purchase
Agreement) for which the SNS Purchaser is liable under Section 6.07 or
Section 8.03(a) of the SNS Purchase Agreement, exceed, in the aggregate, the
Basket Amount, provided, however, that in the event such Claims, Damages and
Expenses together with such Losses, in the aggregate, exceed the Basket Amount,
the Purchaser shall fully indemnify the Seller Indemnified Parties for all
Claims, Damages and Expenses in excess of the Basket Amount that are incurred by
the Seller Indemnified Parties and that are within the indemnification
obligations of the Purchaser under Section 7.4.2(a).



--------------------------------------------------------------------------------

7.4.3.3 Immaterial Claims.

7.4.3.3.1 Notwithstanding anything to the contrary set forth in this Agreement
(but subject to the terms of this Section 7.4), the Seller shall not be liable
to any Purchaser Indemnified Party under Section 7.4.1, nor shall any such claim
or series of related claims be counted toward the Basket Amount, unless the
Claims, Damages and Expenses incurred by the applicable Purchaser Indemnified
Parties as a result of any such claim or series of related claims exceed
$10,000; provided, however, that the limitations on the liability of Seller
contained in this Section 7.4.3.3.1 shall apply only with respect to the first
fifteen (15) claims of which (i) the Purchaser Indemnified Parties have given
the Seller written notice or the Purchaser Indemnified Parties (as defined in
the SNS Purchase Agreement) have given written notice to the SNS Sellers, and
(ii) for which Seller would be liable to the Purchaser Indemnified Parties under
Section 7.4.1 or the SNS Sellers would be liable to the Purchaser Indemnified
Parties (as defined in the SNS Purchase Agreement) under Section 6.07 or
Section 8.02 of the SNS Purchase Agreement, as applicable, but for this
Section 7.4.3.3.1 (or Section 8.05(c) of the SNS Purchase Agreement), and from
and after the date on which the fifteenth (15th) such claim shall have occurred,
this Section 7.4.3.3.1 shall have no further force or effect.

7.4.3.3.2 Notwithstanding anything to the contrary set forth in this Agreement
(but subject to the terms of this Section 7.4), the Purchaser shall not be
liable to any Seller Indemnified Party under Section 7.4.2, nor shall any such
claim or series of related claims be counted toward the Basket Amount, unless
the Claims, Damages and Expenses incurred by the applicable Seller Indemnified
Parties as a result of any such claim or series of related claims exceed
$10,000; provided, however, that the limitations on the liability of Purchaser
contained in this Section 7.4.3.3.2 shall apply only with respect to the first
fifteen (15) claims (regardless of amount) of which (i) the Seller Indemnified
Parties have given the Purchase written notice or the Seller Indemnified Parties
(as defined in the SNS Purchase Agreement) have given written notice to the SNS
Purchaser, and (ii) for which Purchase would be liable to the Seller Indemnified
Parties under Section 7.4.2 or the SNS Purchaser would be liable to the Seller
Indemnified Parties (as defined in the SNS Purchase Agreement) under
Section 6.07 or Section 8.03 of the SNS Purchase Agreement, as applicable, but
for this Section 7.4.3.3.2 (or Section 8.05(d) of the SNS Purchase Agreement),
and from and after the date on which the fifteenth (15th) such claim shall have
occurred, this Section 7.4.3.3.2 shall have no further force or effect.

7.4.3.4 Cap. Notwithstanding anything to the contrary set forth in this
Agreement or any other Transaction Documents (other than, to the extent provided
therein, the SNS Purchase Agreement), the Purchaser shall not be liable to any
Seller Indemnified Party under the Transaction Documents, to the extent that the
aggregate amount of (a) Claims, Damages and Expenses incurred by the Seller
Indemnified Parties pursuant to the Transaction Documents or in connection with
the transactions contemplated hereby or thereby or as a result thereof and
(b) Losses incurred by the Seller Indemnified Parties (as defined in the SNS
Purchase Agreement) pursuant to the Transaction Documents or in connection with
the transactions contemplated thereby or as a result thereof, exceed, in the
aggregate, $7,000,000; provided, however, that claims arising out of fraud shall
not be subject to the limitations set forth in this Section 7.4.3.4. For the
avoidance of doubt, the parties hereto agree that, other than with respect to
claims for fraud (and except as expressly provided otherwise in the SNS Purchase
Agreement), the liability of the Purchaser under this Agreement and the
Transaction Documents together with the liability of the SNS Purchaser under the
SNS Purchase Agreement and the



--------------------------------------------------------------------------------

Transaction Documents, shall not in any event, exceed $7,000,000, in the
aggregate; provided, however, that nothing in this Section 7.4.3.4 shall in any
manner limit (or be construed to limit) any liability of the SNS Purchasers for
any claims which, pursuant to the express provisions of Section 8.05(e) of the
SNS Purchase Agreement, are not subject to the limitations on the liability of
the SNS Purchasers set forth in such Section 8.05(e).

7.4.3.5 Exclusive Remedy.

7.4.3.5.1 Notwithstanding anything to the contrary set forth in this Agreement
or any other Transaction Documents (other than the SNS Purchase Agreement),
recovery against the Escrow Amount pursuant to this Section 7.4 and the General
Escrow Agreement constitutes the Purchaser Indemnified Parties’ sole and
exclusive recourse and remedy for any and all Claims, Damages and Expenses or
other claims relating to or arising from this Agreement, any other Transaction
Document (other than, to the extent provided therein, the SNS Purchase
Agreement), or in connection with the transactions contemplated hereby or
thereby; provided, however, that claims arising out of fraud shall not be
subject to the limitations set forth in this Section 7.4.3.5.1; provided,
further, however, that nothing in this Section 7.4.5 shall in any manner limit
(or be construed to limit) any liability of the SNS Sellers for any claims
which, pursuant to the express provisions of Section 8.06 of the SNS Purchase
Agreement, are not subject to the limitations on the liability of the SNS
Sellers set forth in such Section 8.06. Seller acknowledges and agrees that all
or any portion of the Escrow Amount owed to Seller may be applied in
satisfaction of the indemnification obligations of Seller or any of the SNS
Sellers.

7.4.3.5.2 Other than as set forth in the SNS Purchase Agreement, the
indemnification provisions and procedures contained in this Section 7.4 shall
constitute the sole and exclusive recourse and remedy of the Purchaser
Indemnified Parties and the Seller Indemnified Parties with respect to any
Claims, Damages and Expenses resulting from, arising out of or in connection
with any matters subject to indemnification under this Section 7.4; provided,
however, that claims arising out of fraud shall not be subject to the
limitations set forth in this Section 7.4.3.5.2.

7.4.3.6 Proration Adjusting Payments. All amounts due from Seller to Purchaser
as a result of an adjusting payment (a “Proration Adjusting Payment”) made after
the Closing Date under Section 5.3.2.2, 5.3.2.5 or 5.3.2.6 shall be paid to the
Purchaser by the General Escrow Agent from the funds deposited in the Escrow
Fund (as defined in the General Escrow Agreement) and Seller hereby agrees
(a) to execute with Purchaser a written instruction irrevocably authorizing and
directing the General Escrow Agent to release to Purchaser any such amounts and
(b) that the limitations contained in Sections 7.4.3.2 or 7.4.3.3, above, do not
apply to any Proration Adjusting Payment required to be made under this
Agreement.



--------------------------------------------------------------------------------

7.4.4 Notice of Claims; Indemnification Procedure for Third Party Claims.

7.4.4.1 Definitions.

7.4.4.1.1 “Indemnified Party” means a Purchaser Indemnified Party or a Seller
Indemnified Party, as the case may be.

7.4.4.1.2 “Indemnifying Party” means the Seller pursuant to Section 7.4.1 and
the Purchaser pursuant to Section 7.4.2, as the case may be.

7.4.4.2 An Indemnified Party shall give the Indemnifying Party notice of any
matter which an Indemnified Party has determined has given or could reasonably
be expected to give rise to a right of indemnification under this Agreement or
any Transaction Document, within 30 days of such determination, stating the
amount of the Claims, Damages and Expenses, if known, and method of computation
thereof, and containing a reasonably detailed description of such matter and a
reference to the provisions of this Agreement or any Transaction Document in
respect of which such right of indemnification is claimed or arises.

7.4.4.3 If an Indemnified Party shall receive notice of any action, audit,
demand or assessment (each, a “Third Party Claim”) against it which gives or
could reasonably be expected to give rise to a claim for Claims, Damages and
Expenses under this Section 7.4, within 30 days of the receipt of such notice,
the Indemnified Party shall give the Indemnifying Party notice of such Third
Party Claim together with a brief statement of information then known to the
Indemnified Party with respect thereto and a reference to the provisions of this
Agreement or any Transaction Document in respect of which such right of
indemnification is claimed or arises; provided, however, that the failure to
provide such notice shall not release the Indemnifying Party from any of its
obligations under this Article 7 except to the extent that the Indemnifying
Party is actually and materially prejudiced by such failure. If the Indemnifying
Party acknowledges in writing the obligation to indemnify the Indemnified Party
hereunder against any Claims, Damages and Expenses that may result from such
Third Party Claim, subject to the provisions of this Section 7.4.4 and
Section 7.4.3, then the Indemnifying Party shall be entitled to assume and
control the defense of such Third Party Claim at its expense, subject to the
provisions of this Section 7.4.4 and Section 7.4.3, and through counsel of its
choice upon written notice of its intention to do so to the Indemnified Party
within 10 days of the receipt of the such notice from the Indemnified Party. If
the Indemnifying Party elects to assume such control, the Indemnified Party
shall have the right to retain counsel to act on its behalf, but the fees and
disbursements of such counsel shall be paid by the Indemnified Party unless the
Indemnifying Party consents in writing to the retention of such counsel or
unless there exists or is reasonably likely to exist a conflict of interest that
would make it inappropriate in the judgment of the Indemnified Party (based upon
advice of counsel) for the same counsel to represent both the Indemnified Party
and the Indemnifying Party. In the event of such conflict, the Indemnified Party
shall be entitled to retain its own counsel in each jurisdiction for which the
Indemnified Party determines counsel is required, at the expense of the
Indemnifying Party. If the Indemnifying Party, having elected to assume such
control, thereafter fails to vigorously defend the Third Party Claim, and such
failure continues for ten (10) days after the Indemnifying Party is given
written notice of such failure, the Indemnified Party shall be entitled to
assume such control; provided, however, that if the Indemnified Party gives a
notice of such a failure at any time with respect to any Third Party Claim, it
shall not thereafter as a condition to the assumption of control of a Third
Party Claim have any obligation to give an Indemnifying Party any other notice
of such a failure with respect to such Third Party Claim. In the event that the
Indemnifying Party exercises the right to undertake any such defense against any
such Third



--------------------------------------------------------------------------------

Party Claim as provided above, the Indemnified Party shall cooperate with the
Indemnifying Party in such defense and make available to the Indemnifying Party
at the Indemnifying Party’s expense, all witnesses, pertinent records, materials
and information in the Indemnified Party’s possession or under the Indemnified
Party’s control relating thereto as is reasonably required by the Indemnifying
Party, subject to considerations with respect to the maintenance of privilege.
Similarly, in the event the Indemnified Party is, directly or indirectly,
conducting the defense against any such Third Party Claim, the Indemnifying
Party shall cooperate with the Indemnified Party in such defense and make
available to the Indemnified Party, at the Indemnifying Party’s expense, all
such witnesses, records, materials and information in the Indemnifying Party’s
possession or under the Indemnifying Party’s control relating thereto as is
reasonably required by the Indemnified Party, subject to considerations with
respect to the maintenance of privilege. No such Third Party Claim may be
settled by the Indemnifying Party without the prior written consent of the
Indemnified Party unless (i) such settlement involves only the payment of money
damages for which the Indemnifying Party is fully liable hereunder, (ii) the
settlement does not include or constitute any admission of liability on the part
of the Indemnified Party, and (iii) such settlement includes a full release of
the Indemnified Party with respect to all liability with respect thereto.

7.4.5 Exclusion of Other Remedies. Other than with respect to fraud, the
indemnification provisions and provisions set forth in this Article 7 constitute
the sole and exclusive recourse and remedies of the parties for recovery of
Claims, Damages, and Expenses arising out of or relating to any matters subject
to indemnification under this Article 7.

7.4.6 No Right of Set-Off. Under no circumstances may Purchaser or Seller, as
applicable, exercise or assert any right to set off against or reduce any other
payment obligation to the other or any Affiliate thereof, with respect to any
claim for indemnification hereunder.

7.4.7 Other Limitations. Any liability for indemnification under this Agreement
shall be determined without duplication of recovery (i) by reason of the state
of facts giving rise to such liability constituting a breach of more than one
representation or warranty or (ii) with respect to any liability to the extent
that the dollar value thereof is included in the calculation of any Proration
Adjustment. Claims, Damages and Expenses shall be reduced by the amount of any
insurance proceeds for such Claims, Damages and Expenses actually received by
the Indemnified Party with respect to the matters causing such Claims, Damages
and Expenses. The Indemnified Parties shall use their respective commercially
reasonable efforts to mitigate the amount of any Claims, Damages and Expenses,
where practicable and feasible, so long as the applicable Indemnifying Parties
reimburse all such Indemnified Parties for all good faith out-of-pocket expenses
incurred with respect to such efforts promptly upon written request therefor
accompanied by documentation thereof.

8. [Intentionally Omitted]

9. CONDITIONS PRECEDENT

9.1 Purchaser’s Conditions Precedent. The obligations of Purchaser under this
Agreement are contingent upon the satisfaction (or written waiver by Purchaser)
of each and



--------------------------------------------------------------------------------

all of the following conditions precedent (“Conditions Precedent”) on or before
the Closing Date and prior to the Closing:

9.1.1 Representations. The representations and warranties of Seller set forth in
Section 7.1 above shall be true, complete and correct in all material respects
as of the Closing Date.

9.1.2 Title Policy. As of the Closing, the Title Company shall be irrevocably
committed in form satisfactory to Purchaser to issue the Title Policy (in the
form, with the endorsements and subject only to the Permitted Exceptions called
for by Section 4.2) at and as of Closing in accordance with Section 4.2 hereof.
In addition, at the Closing, the Property shall be subject to no liens,
exceptions or encumbrances other than the Permitted Exceptions.

9.1.3 No Default. Seller shall not be in material default under any, and shall
have otherwise performed in all material respects all, of its obligations to be
performed under this Agreement at or prior to the Closing.

9.1.4 No Bankruptcy. Neither Seller nor any Material Tenant shall have filed
(nor have had filed against it) any proceeding in bankruptcy, receivership or
any similar proceeding.

9.1.5 Environmental Condition Agreement. Neither Purchaser nor Seller shall have
received any notice from ADEQ (or, with respect to the PNI Access Agreement,
PNI) that the ADEQ (or, in the case of the PNI Access Agreement, PNI) objects to
(or will require additional information prior to) the transfer of the
Environmental Condition Agreements to Purchaser.

9.1.6 Environmental Insurance. The Environmental Insurer shall be committed in a
writing reasonably acceptable to Purchaser to add Purchaser as a named insured
under and to add this Agreement as an insured contract under the Environmental
Insurance Policy.

9.1.7 Delivery. Seller shall have delivered to Closing Escrow Agent or Purchaser
all of the items that Seller is required to deliver under Section 5.2.1, above.

9.1.8 Tenant Estoppel Certificates. Purchaser shall have received and approved
(in Purchaser’s sole but good faith discretion) an executed estoppel certificate
substantially in the form of Exhibit “O” attached hereto or, with respect to any
Lease that specifies a form of estoppel certificate, such form, and otherwise in
form and substance reasonably satisfactory to Purchaser (a “Tenant Estoppel”)
from each of (a) Sterling Network Services, LLC, (b) Toyota Motor Sales, U.S.A.,
Inc., (c) SunGard Availability Services, LP, (d) XO Arizona, Inc., and
(e) Viawest Internet Services (collectively, the “Material Tenants”).

9.1.9 Prior Closing of SNS Transaction. The transactions contemplated under the
SNS Purchase Agreement shall have closed.



--------------------------------------------------------------------------------

9.2 Seller’s Conditions Precedent. The obligations of Seller under this
Agreement are contingent upon the satisfaction (or written waiver by Seller) of
each and all of the following Conditions Precedent on or before the Closing Date
and prior to the Closing:

9.2.1 No Default. Purchaser shall not be in material default under any of its
material obligations to be performed hereunder at or prior to the Closing.

9.2.2 Representations. The representations and warranties of Purchaser set forth
in Section 7.2 above shall be true, complete and correct in all material
respects as of the Closing Date.

9.2.3 Delivery. Purchaser shall have delivered to Closing Escrow Agent or Seller
all of the items that Purchaser is required to deliver under Section 5.2.2,
above.

9.2.4 Prior Closing of SNS Transaction. The transactions contemplated under the
SNS Purchase Agreement shall have closed.

10. BROKERAGE

Except for Signal Hill Capital Group, LLC representing Seller (“Seller’s
Broker”), neither party has had any contact or dealings regarding the Property,
through any licensed real estate broker or other persons who can claim a right
to a commission or finder’s fee in connection with this transaction. The parties
agree that Seller shall be responsible for the payment of any compensation to
Seller’s Broker pursuant to separate agreement with Seller’s Broker. In the
event that any other party claims a commission or finder’s fee in this
transaction, the party through whom the party makes its claim shall be
responsible for said commission or fee and shall indemnify the other against all
costs and expenses (including reasonable attorneys’ fees) incurred in defending
against the same. This indemnification obligation shall survive the Closing or
termination of this Agreement for any cause.

11. DEFAULTS AND REMEDIES

11.1 Return of Materials. In the event that the transactions contemplated under
this Agreement shall fail to be consummated for any reason, Purchaser shall, and
shall cause its agents, affiliates and representatives to, (a) return to Seller
any and all informational materials provided by on behalf of Seller pursuant to
or in connection with this Agreement and the transactions contemplated hereby,
regardless of whether such information or materials are confidential and
(b) promptly deliver to Seller, without representation or warranty, copies of
all material data and written third party final reports or findings obtained or
generated by Purchaser as a result of Purchaser’s investigation of the
environmental condition of the Property, and (c) cause any material damage to
the Property caused by Purchaser’s investigation of the environmental or
physical condition of the Property to be repaired and restored.

11.2 Limited Liability of Purchaser. The liabilities and obligations of
Purchaser under this Agreement (and under all of the Transaction Documents shall
be the liabilities of Purchaser only, and shall not be the liabilities or
obligations of Digital Realty Trust, L.P., a Maryland limited partnership
(“Digital LP”), a member and manager of Purchaser, Digital Realty Trust, Inc., a
Maryland corporation (“General Partner”) (the general partner of



--------------------------------------------------------------------------------

Digital LP), any Affiliate, or any present or future officer, director,
employee, trustee, member, shareholder, partner, beneficiary, internal
investment contractor, manager, investment manager or agent of Purchaser, or
Digital LP or General Partner. Any recourse by Seller for any breach of default
of Purchaser under this Agreement or any of the Transaction Documents, or with
respect to any liability or obligation related thereto shall be solely against
Purchaser and the assets of Purchaser and there shall be no recourse on account
of any such breach or default (or with respect to any such liability or
obligation) against any Affiliate of Purchaser, or Digital LP or General Partner
or any present or future officer, director, employee, trustee, member,
shareholder, partner, beneficiary, internal investment contractor, manager,
investment manager or agent of any of the same.

11.3 Survival. The provisions of this Section 11 shall survive the Closing or
termination of this Agreement for any cause.

12. MISCELLANEOUS

12.1 [Intentionally Omitted]

12.2 Entire Agreement. This document represents the final and complete agreement
between the parties with respect to the subject matter hereof and supersedes all
other prior or contemporaneous agreements, communications or representations,
whether oral or written, express or implied. The parties acknowledge and agree
that they may not and are not relying on any representation, promise,
inducement, or other statement, whether oral or written and by whomever made,
that is not contained expressly in this Agreement. This Agreement may only be
modified by a written instrument signed by representatives authorized to bind
both parties. Oral modifications are unenforceable.

12.3 Time. Time is of the essence of this Agreement. In the computation of any
period of time provided for in this Agreement or by law, the day of the act or
event from which the period of time runs shall be excluded, and the last day of
such period shall be included, unless it is a Saturday, Sunday, or legal
holiday, in which case the period shall be deemed to run until the end of the
next day which is not a Saturday, Sunday, or legal holiday.

12.4 Notices. All notices, demands, and requests that may be given or that are
required to be given by either party to the other hereunder shall be in writing
and any such notices, demands and requests shall be deemed to have been
delivered and received (i) when actually delivered, (ii) one (1) day after being
deposited with a nationally recognized overnight courier service, charges
prepaid, and properly addressed, or (iii) when sent by facsimile properly
addressed and a confirmation of transmission is received by the sender. For
purposes of this Contract, the proper address of the parties hereto shall be as
follows:

 

SELLER:    c/o Sterling Partners, LLC    with a copy to: 1033 Skokie Blvd.,
Suite 600    Sterling Network Services, LLC Northbrook, IL 60062    120 E. Van
Buren, Suite 100 Attn: Jeff Perelman    Phoenix, AZ 85004 Ph.: 847.480.4000   
Attn: Tony Wanger Fax: 847.480.0199    Ph.: 602.682.2204    Fax: 602.682.2212



--------------------------------------------------------------------------------

   and to:    Katten Muchin Rosenman LLP    Attn: Saul Rudo    525 W. Monroe
Street    Chicago, IL 60661    Ph.: 312.902.5664    Fax: 312.577.8870 PURCHASER:
      with a copy to: Digital Phoenix Van Buren, LLC    c/o Digital Realty
Trust, L.P.    Digital Realty Trust 560 Mission St., Ste 2900    560 Mission
St., Ste 2900 San Francisco, California 94105    San Francisco, CA 94105 Attn:
Mr. Scott Peterson    Attn: Joshua Mills, Esq. Phone: (415) 738-6510    Phone:
(415) 738-6516 Fax: (415) 738-6501    Fax: (415) 738-6521    and to:    Paul,
Hastings, Janofsky & Walker LLP    515 S. Flower Street, 25th Floor    Los
Angeles, CA 90071    Attn: Patrick A. Ramsey, Esq.    Phone: (213) 683-6000   
Fax: (213) 627-0705

Either party may, by written notice delivered to the other, change the address
to which delivery shall thereafter be made. Such change of address shall be
effective three (3) business days after notice thereof is sent to the other
party.

12.5 Law. This Agreement is entered into and shall be governed by and construed
in accordance with the laws of the State of Arizona (without giving effect to
its choice of law principles).



--------------------------------------------------------------------------------

12.6 Counterparts. This Agreement may be signed in any number of counterparts
with the same effect as if the signatures to each counterpart were upon a single
instrument, and is intended to be binding when all parties have delivered their
signatures to the other parties. Signatures may be delivered by facsimile
transmission. All counterparts shall be deemed an original of this Agreement.

12.7 Waiver. No consent or waiver by either party to or of any breach or
nonperformance of any representation, condition, covenant or warranty shall be
enforceable unless in a writing signed by the party entitled to enforce
performance, and such signed consent or waiver shall not be construed as a
consent to or waiver of any other breach or non-performance of the same or any
other representation, condition, covenant, or warranty.

12.8 Severability. If any term, covenant or condition of this Agreement or its
application to any person or circumstances shall be held to be illegal, invalid
or unenforceable, the remainder of this Agreement or the application of such
term or provisions to other persons or circumstances shall not be affected, and
each term hereof shall be legal, valid and enforceable to the fullest extent
permitted by law, unless an essential purpose of this Agreement would be
defeated by the loss of the illegal, unenforceable, or invalid provision. In the
event of such partial invalidity, the parties shall seek in good faith to agree
on replacing any such legally invalid provisions with valid provisions which, in
effect, will, from an economic viewpoint, most nearly and fairly approach the
effect of the invalid provision and the intent of the parties in entering into
this Agreement.

12.9 Jury. TO THE FULLEST EXTENT PERMITTED BY LAW, THE PARTIES HERETO WAIVE
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR CLAIM BROUGHT BY EITHER OF THE
PARTIES AGAINST THE OTHER REGARDING ANY MATTERS ARISING OUT OF THIS AGREEMENT.

12.10 Further Assurances. Each party agrees to perform, execute and deliver, on
and after the Closing, such further actions and documents as may be reasonably
necessary or requested to more fully effectuate the purposes, terms and intent
of this Agreement and the conveyances contemplated herein, provided that such
documents are consistent with the terms of this Agreement, and do not increase
Seller’s or Purchaser’s obligations hereunder or subject Seller or Purchaser to
additional liability not otherwise contemplated by his Agreement.

12.11 Attorneys’ Fees. In the event of any dispute between the parties, whether
based on contract, tort or other cause of action or involving bankruptcy or
similar proceedings, in any way related to this Agreement or the Property, the
non-prevailing party shall pay to the prevailing party all reasonable attorneys’
fees and costs and expenses of any type, without restriction by statute, court
rule or otherwise, incurred by the prevailing party in connection with any
action or proceeding (including arbitration proceedings, any appeals and the
enforcement of any judgment or award), whether or not the dispute is litigated
or prosecuted to final judgment. Notwithstanding any provision of this Agreement
to the contrary, any fees and costs incurred in enforcing a judgment shall be
recoverable separately from any other amount included in the judgment and shall
survive and not be merged in the judgment and shall not be subject to any
limitations set forth in Section 11.



--------------------------------------------------------------------------------

12.12 Construction. The parties acknowledge that each party and its counsel have
reviewed and revised this Agreement and that the normal rule of construction to
the effect that any ambiguities are to be resolved against the drafting party
shall not be employed in the interpretation of this Agreement or any amendments
or exhibits hereto. The captions preceding the text of each Section are included
for convenience of reference only and shall be disregarded in the construction
and interpretation of this agreement.

12.13 No Third-Party Beneficiaries. This Agreement shall benefit only Purchaser
and Seller, and their permitted successors and assigns, and no other person or
entity shall have any rights hereunder.

12.14 Reporting Person. In order to comply with the information reporting
requirements of Section 6045(e) of the Internal Revenue Code of 1986, as
amended, and the Treasury Regulations thereunder, the parties agree (i) to
execute an IRS Form 1099-S Designation Agreement to designate the Closing Escrow
Agent as the party who shall be responsible for reporting the contemplated sale
of the Property to the Internal Revenue Service (the “IRS”) on IRS Form 1099-S
and (ii) to provide the Closing Escrow Agent with the information necessary to
complete Form 1099-S.

12.15 Cooperation with Purchaser’s Auditors and SEC Filing Requirements. Upon
the request of Purchaser, post-Closing, Seller shall provide to Purchaser (at
Purchaser’s expense) copies of, or shall provide Purchaser access to, such
factual information as may be reasonably and timely requested by Purchaser, and
in the possession or control of Seller, Seller’s property manager, Affiliates or
accountants to enable Purchaser (and/or its Affiliates) to file its or their
Current Report on Form 8-K, including all amendments thereto, if, as and when
such filing may be required by the Securities and Exchange Commission (“SEC”).
At Purchaser’s sole cost and expense, post-Closing, Seller shall allow
Purchaser’s independent public accounting firm (the “Auditor”) to conduct an
audit of the income statements of the Property for most recently completed two
fiscal years, and shall cooperate (at no cost to Seller) with the Auditor in the
conduct of such audit. In addition, post-Closing (but not more than ten
(10) business days after Purchaser’s request therefor), Seller agrees to provide
to the Auditor a letter of representation (at no cost to Seller) in
substantially the form of Exhibit “T” (the “Representation Letter”) and, if
requested by the Auditor, historical financial statements for the Property,
including income and balance sheet data for the Property. Without limiting the
foregoing, post-Closing (i) Purchaser or the Auditor may audit Seller’s
operating statements of the Property, at Purchaser’s expense; and Seller shall
provide such documentation as Purchaser or the Auditor may reasonably request in
order to complete such audit, (ii) Seller shall furnish to Purchaser such
financial and other information as may be reasonably required by Purchaser to
make any required filings with the SEC or other governmental authority;
provided, however, that the foregoing obligations of Seller shall be limited to
providing such information or documentation as may be in the possession of, or
reasonably obtainable by, Seller, Seller’s property manager, Affiliates or
accountants, at no cost to Seller, and in the format that Seller, Seller’s
property manager, Affiliates or accountants have maintained such information;
and (iii) the Representation Letter will not expand, extend, supplement or
increase any of the representations or warranties set forth in this Agreement or
any Transaction Document in any manner or to expose Seller to any risk of
liability to the Purchaser, the Purchaser’s Affiliates or any third parties,
other than the Auditor as expressly set forth in the Representation Letter.



--------------------------------------------------------------------------------

Notwithstanding anything to the contrary, the provisions of this Section shall
survive Closing for a period of nine (9) months. All matters under this
paragraph which are at Purchaser’s expense and at no out-of pocket cost to
Seller, shall be paid by Purchaser to Seller on demand.

12.16 Intentionally Omitted.

12.17 Acknowledgment by Purchaser. THE REPRESENTATIONS AND WARRANTIES BY SELLER
SET FORTH IN THIS AGREEMENT, IN THE TRANSACTION DOCUMENTS, IN THE SNS PURCHASE
AGREEMENT AND IN THE ANCILLARY AGREEMENTS CONSTITUTE THE SOLE AND EXCLUSIVE
REPRESENTATIONS AND WARRANTIES OF SELLER TO PURCHASER IN CONNECTION WITH THE
TRANSACTIONS CONTEMPLATED HEREBY, AND PURCHASER UNDERSTANDS, ACKNOWLEDGES AND
AGREES THAT ALL OTHER REPRESENTATIONS AND WARRANTIES OF ANY KIND OR NATURE
EXPRESS OR IMPLIED (INCLUDING, BUT NOT LIMITED TO, ANY RELATING TO THE FUTURE OR
HISTORICAL FINANCIAL CONDITION, RESULTS OF OPERATIONS, ENVIRONMENTAL CONDITIONS,
ASSETS OR LIABILITIES OR PROSPECTS OF THE PROPERTY) ARE SPECIFICALLY DISCLAIMED
BY SELLER. PURCHASER ACKNOWLEDGES THAT IT DID NOT RELY ON ANY REPRESENTATION OR
WARRANTY NOT CONTAINED IN THIS AGREEMENT, IN THE TRANSACTION DOCUMENTS, IN THE
SNS PURCHASE AGREEMENT OR IN THE ANCILLARY AGREEMENTS WHEN MAKING ITS DECISION
TO ENTER INTO THIS AGREEMENT AND WILL NOT RELY ON ANY SUCH REPRESENTATION OR
WARRANTY IN DECIDING TO CONSUMMATE THE TRANSACTIONS CONTEMPLATED BY THIS
AGREEMENT. Purchaser further acknowledges that in connection with any request
for an estoppel certificate, consent or notification given by Seller pursuant to
this Agreement, to the extent that any material non-public information with
respect to Purchaser, Digital Realty Trust, L.P. or Digital Realty Trust, Inc.
or any of their affiliates is disclosed, Purchaser consents to such disclosure.

12.18 1031 Exchange. Purchaser and Seller understand that either party (the
“Exchanging Party”) may designate any individual property in connection with an
exchange pursuant to the provisions of Internal Revenue Code Section 1031 (a
“Like Kind Exchange”). In the event an Exchanging Party desires to structure the
sale as a Like Kind Exchange, the other party (the “Non-Exchanging Party”) shall
cooperate with the Exchanging Party and with any lender/accommodator to achieve
a successful Like-Kind Exchange; provided, however, that the Non-Exchanging
Party shall not have any obligation to incur any costs, expenses or liabilities
in connection with any such Like-Kind Exchange (and all such costs shall be
borne entirely by the Exchanging Party). The Exchanging Party shall indemnify
Non-Exchanging Party from and against all loss, costs and expense incurred by
reason of said exchange. This transaction is not contingent upon, and the
Closing shall not be delayed as a result of, the success or failure of any such
Like-Kind Exchange. The Non-Exchanging Party shall not be required to take title
to other property involved in any such exchange or to incur any expenses or
liability in connection with any such Like-Kind Exchange. Subject to this
Section 12.18, the Non-Exchanging Party agrees to execute any and all
commercially reasonable documents and instruments reasonably necessary to
effectuate such a Like-Kind Exchange; provided, however, that no such documents
shall release or relieve the Exchanging Party of any of its obligations under
this Agreement or any of the Transaction Documents. Neither party makes any
warranty whatsoever to the other with respect to the qualification of the
transaction for tax deferred exchange treatment under Section 1031 of the Code,
and neither party shall have any responsibility obligation or liability with
respect to the tax consequences to the other.



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Agreement was executed on the day and year first above
written.

 

    SELLER:    

STERLING NETWORK EXCHANGE, LLC

a Delaware limited liability company

    By:   Sterling Network Manager, L.L.C.     Its:   Managing Member       By:
 

/s/ Steven M. Taslitz

      Name:   Steven M. Taslitz       Title:   Managing Member     PURCHASER:  
 

DIGITAL PHOENIX VAN BUREN, LLC

a Delaware limited liability company

    By:   DIGITAL REALTY TRUST, L.P.,       a Maryland limited partnership, its
sole member and manager       By:   DIGITAL REALTY TRUST, INC., a Maryland
corporation, its general partner         By:  

/s/ Michael Foust

        Name:   Michael Foust         Title:   CEO